ORDER

Ramon L. Bemabe moves for reconsideration of the court’s May 4, 2006 order dismissing his petition for review for failure to file the Fed. Cir. R. 15(c) statement concerning discrimination, with a completed Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.